Exhibit 10.1

JOINDER AND FOURTH LOAN MODIFICATION AGREEMENT

This Joinder and Fourth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of September 26, 2013 (the “Fourth Loan
Modification Effective Date”), by and among (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 555 Mission St.,
Suite 900, San Francisco, California 94105 (“Bank”), (ii) REAL GOODS ENERGY
TECH, INC., a Colorado corporation (“Real Goods Energy”), REAL GOODS TRADING
CORPORATION, a California corporation (“Real Goods Trading”), and ALTERIS
RENEWABLES, INC., a Delaware corporation (“Alteris” and together with Real Goods
Energy, and Real Goods Trading, individually and collectively, jointly and
severally, the “Borrower”), and (iii) REAL GOODS SYNDICATED, INC., a Delaware
corporation (“New Borrower” or “Syndicated”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012 and
as further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013 (as amended, the “Loan Agreement”). Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), and (ii) the “Intellectual Property
Collateral”, as such term is defined in that certain IP Agreement, dated as of
the Fourth Loan Modification Effective Date, by and among Bank, Borrower and New
Borrower (together with any other collateral security granted to Bank, the
“Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. JOINDER AND ASSUMPTION. New Borrower has been purchased by Secured Guarantor
and is a wholly owned Subsidiary of Secured Guarantor. New Borrower hereby joins
the Loan Agreement and each of the other appropriate Existing Loan Documents,
and agrees to comply with and be bound by all of the terms, conditions and
covenants of the Loan Agreement and each of the other appropriate Existing Loan
Documents, as if New Borrower were originally named a “Borrower” and/or a
“Debtor” therein. Without limiting the generality of the preceding sentence, New
Borrower hereby assumes and agrees to pay and perform when due all present and
future indebtedness, liabilities and obligations of Borrower under the Loan
Agreement, including, without limitation, the Obligations. From and after the
date hereof, all references in the Existing Loan Documents to “Borrower” and/or
“Debtor” shall be deemed to refer to and include New Borrower. Further, all
present and future Obligations of Borrower shall be deemed to refer to all
present and future Obligations of New Borrower. New Borrower acknowledges that
the Obligations are due and owing to Bank from Borrower including, without
limitation, New Borrower, without any defense, offset or counterclaim of any
kind or nature whatsoever as of the date hereof.

4. GRANT OF SECURITY INTEREST. To secure the payment and performance of all of
the Obligations, New Borrower hereby grants to Bank a continuing lien upon and
security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets listed on Exhibit A to the Loan
Agreement and all of New Borrower’s books and records relating to the foregoing
and any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. New Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under the Loan
Agreement). If New Borrower shall acquire a commercial tort claim, such New
Borrower shall promptly notify Bank in a writing signed by such New Borrower of
the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank. New Borrower further covenants and agrees that by its execution hereof
it shall provide all such information, complete all such forms, and take all
such actions, and enter into all such agreements, in form and substance

 

1



--------------------------------------------------------------------------------

reasonably satisfactory to Bank that are reasonably deemed necessary by Bank in
order to grant and continue a valid, first perfected security interest to Bank
in the Collateral. New Borrower hereby authorizes Bank to file financing
statements, without notice to any Borrower, with all appropriate jurisdictions
in order to perfect or protect Bank’s interest or rights hereunder, including a
notice that any disposition of the Collateral, by either any Borrower or any
other Person, may be deemed to violate the rights of Bank under the Code. Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion.

5. SUBROGATION AND SIMILAR RIGHTS. Borrower (in each case including, without
limitation, New Borrower) waives any suretyship defenses available to it under
the Code or any other applicable law. Borrower waives any right to require Bank
to: (i) proceed against any other Borrower or any other Person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy. Bank may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability. Notwithstanding any other
provision of this Loan Modification Agreement, the Loan Agreement, or any other
Loan Documents, Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating such Borrower
to the rights of Bank under the Loan Agreement), to seek contribution,
indemnification or any other form of reimbursement from any other Borrower or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by any Borrower with respect to the
Obligations in connection with the Loan Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by any Borrower with respect to the
Obligations in connection with the Loan Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this section shall be null and void. If any payment is made to any
Borrower in contravention of this section, such Borrower shall hold such payment
in trust for Bank and such payment shall be promptly delivered to Bank for
application to the Obligations, whether matured or unmatured. Any Borrower may,
acting singly, request Credit Extensions under the Loan Agreement. Each Borrower
hereby appoints the other as agent for the other for all purposes under the Loan
Agreement, including with respect to requesting Credit Extensions thereunder.
Each Borrower shall be jointly and severally obligated to repay all Credit
Extensions made under the Loan Agreement or any other Loan Documents, regardless
of which Borrower actually received said Credit Extension, as if each Borrower
directly received all Credit Extensions.

6. REPRESENTATIONS AND WARRANTIES. Except as described in the revised Perfection
Certificate delivered in connection herewith, Borrower hereby represents and
warrants to Bank that all representations and warranties in the Loan Documents
made on the part of any Borrower are true and correct on the date hereof with
respect to New Borrower, with the same force and effect as if New Borrower were
originally named as “Borrower” in the Loan Documents. In addition, Borrower and
New Borrower hereby represent and warrant to Bank that this Loan Modification
Agreement has been duly executed and delivered by Borrower and New Borrower, and
constitutes their legal, valid and binding obligation, enforceable against each
in accordance with its terms. Hereafter, each reference to “Borrower” and/or
“Debtor”) in any Loan Document shall be deemed to reference both Borrower and
New Borrower.

7. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus four and three-quarters percentage points (4.75%); provided
that during a Streamline Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus two percentage points (2.00%), which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(g) below.”

and inserting in lieu thereof the following:

 

2



--------------------------------------------------------------------------------

“(i) Advances. From the fourth Loan Modification Date through and including the
earlier to occur of (x) the closing of the Mercury Acquisition and
(y) January 31, 2014, subject to subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (i) the Prime Rate plus four percentage
points (4.00%) and (ii) eight percent (8.00%); provided that during a Streamline
Period, the principal amount outstanding under the Revolving Line shall accrue
interest at a floating per annum rate equal to the greater of (i) the Prime Rate
plus two percentage points (2.00%) and (y) six percent (6.00%), which interest
shall in any event be payable monthly, in arrears, in accordance with
Section 2.3(g) below

From and after the earlier to occur of (x) the closing of the Mercury
Acquisition and (y) January 31, 2014, subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the greater of (i) the Prime Rate plus four percentage
points (4.00%) and (ii) eight percent (8.00%); provided that during a Streamline
Period, the principal amount outstanding under the Revolving Line shall accrue
interest at a floating per annum rate equal to the greater of (i) the Prime Rate
plus two percentage points (2.00%) and (ii) six percent (6.00%), which interest
shall in any event be payable monthly, in arrears, in accordance with
Section 2.3(g) below.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.3(c) thereof:

“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Not later than ninety (90) days after the Third Loan Modification
Effective Date, Borrower shall cause all payments on, and proceeds of, Accounts
(including, without limitation, Accounts of the Real Goods Borrowers) to be
deposited directly by the applicable Account Debtor into a lockbox account, or
such other “blocked account” as Bank may specify, pursuant to a blocked account
agreement in form and substance satisfactory to Bank in its sole discretion.
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver all payments on and proceeds of Accounts (including,
without limitation, Accounts of the Real Goods Borrowers) to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided, that during a Streamline Period, such
payments and proceeds shall be transferred to an operating account of Borrower
maintained at Bank. Notwithstanding anything herein to the contrary, including,
without limitation, the provisions of Section 6.8, the parties acknowledge that,
until the date that is ninety (90) days after the Third Loan Modification
Effective Date, Borrower shall be permitted to maintain the Wells Fargo Account
for the deposit of payments on, and proceeds of, Accounts of the Real Goods
Borrowers.”

and inserting in lieu thereof the following:

“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Borrower shall cause all payments on, and proceeds of, Accounts
(including, without limitation, Accounts of the Real Goods Borrowers) to be
deposited directly by the applicable Account Debtor into a lockbox account, or
such other “blocked account” as Bank may specify, pursuant to a blocked account
agreement in form and substance satisfactory to Bank in its sole discretion.
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver all payments on and proceeds of Accounts (including,
without limitation, Accounts of the Real Goods Borrowers) to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the

 

3



--------------------------------------------------------------------------------

terms of Section 9.4 hereof; provided, that during a Streamline Period, such
payments and proceeds shall be transferred to an operating account of Borrower
maintained at Bank.”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.8 thereof:

“6.8 Operating Accounts.

(a) Maintain its and its Subsidiaries’ (other than Finco or any Subsidiary of
Finco, for which this Section 6.8(a) shall be inapplicable), primary depository
accounts, operating accounts and securities accounts with Bank and Bank’s
affiliates with all excess funds maintained at or invested through Bank or an
affiliate of Bank; provided that, Borrower shall be permitted to maintain cash
in its existing Wells Fargo Account in a maximum amount not to exceed the amount
necessary to cover outstanding checks drawn on such Wells Fargo Account, with
all amounts in excess thereof transferred to an account of Borrower maintained
at Bank.

(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains (including, without limitation, the Wells Fargo Account, but excluding
until required by Bank, in its sole discretion, existing Collateral Accounts of
Real Goods Trading maintained at financial institutions other than Bank),
Borrower shall cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.”

and inserting in lieu thereof the following:

“6.8 Operating Accounts.

(a) Maintain its and its Subsidiaries’ (other than Finco or any Subsidiary of
Finco, for which this Section 6.8(a) shall be inapplicable), primary depository
accounts, operating accounts and securities accounts with Bank and Bank’s
affiliates with all excess funds maintained at or invested through Bank or an
affiliate of Bank.

(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior-written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.”

 

4



--------------------------------------------------------------------------------

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9 thereof:

“6.9 Financial Covenant. Maintain at all times, to be tested as of the last day
of each month, on a consolidated basis with respect to Borrower and its
Subsidiaries (A) the sum of (i) Qualified Cash (which Qualified Cash shall in
any event at all times consist of not less than Five Hundred Thousand Dollars
($500,000) of Borrower’s unrestricted cash maintained at Bank) plus
(ii) Borrower’s Eligible Accounts divided by (B) the total outstanding
Obligations of Borrower owed to Bank, expressed as a ratio, of at least
1.50:1.00.”

and inserting in lieu thereof the following:

“6.9 Financial Covenants.

Maintain at all times, subject to periodic reporting as described below, on a
consolidated basis with respect to Borrower, unless otherwise indicated:

(a) Liquidity Ratio. (I) from the Fourth Loan Modification Effective Date
through and including the earlier of (x) the occurrence of the Mercury
Acquisition and (y) January 31, 2014, maintain (A) the sum of (i) Qualified Cash
plus (ii) Borrower’s Eligible Accounts divided by (B) the sum of (i) the total
outstanding Obligations of Borrower owed to Bank plus (ii) the total outstanding
Subordinated Debt of Borrower, expressed as a ratio, of at least 1.50:1.00; and
(II) thereafter, maintain (A) the sum of (i) Qualified Cash plus (ii) Borrower’s
Eligible Accounts divided by (B) the sum of (i) the total outstanding
Obligations of Borrower owed to Bank plus (ii) the total outstanding
Subordinated Debt of Borrower, expressed as a ratio, of at least 1.75:1.00.

(b) EBITDA. Achieve EBITDA (loss no worse than), measured quarterly, on a
trailing six month basis (unless otherwise indicated below), of the following
amounts for as of each period ending as of the date indicated below:

 

Quarterly Period Ending (measured

on a trailing six month basis,

unless otherwise indicated)

  

Minimum EBITDA

(loss no worse than)

 

September 30, 2013 (measured on a trailing three month basis)

   $ (1,500,000 ) 

December 31, 2013

   $ (1,000,000 ) 

March 31, 2014

   $ 1,000,000   

June 30, 2014

   $ 1,000,000   

September 30, 2014

   $ 3,000,000   

; provided, that nothing in the foregoing financial covenants shall be deemed to
be an extension of the Revolving Line Maturity Date.

 

5



--------------------------------------------------------------------------------

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 7.9 thereof:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.”

and inserting in lieu thereof the following:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank; provided, that with respect to Subordinated Debt owed to (i) Riverside
Renewable Energy Investments, LLC, and (ii) following receipt by Bank of an
executed Amended and Restated Subordination Agreement from Gaiam, Inc.,
(collectively, the “Existing Subordinated Creditors”), in form and substance
acceptable to Bank, in its reasonable discretion, Borrower shall be permitted to
pay, and each Existing Subordinated Creditor shall be permitted to retain, each
regularly scheduled non-default payment of interest and principal as and when
due, so long as (i) no Event of Default exists immediately prior to any such
payment and after giving effect to any such payment; and (ii) Borrower maintains
Net Cash at Bank at all times of at least Eight Million Dollars ($8,000,000).”

 

  6 The Loan Agreement shall be amended by inserting the following definitions,
each in its appropriate alphabetical order, in Section 13.1 thereof:

“EBITDA” shall mean, with respect to Borrower, on a consolidated basis, for any
period of measurement, in each case determined in accordance with GAAP: (a) Net
Income; plus (b) the following, in each case to the extent deducted from the
calculation of Net Income: (i) Interest Expense; (ii) income tax expense;
(iii) depreciation expense and amortization expense; (iv) non-cash stock
compensation expense; (v) for the trailing three month period ending
September 30, 2013, up to Two Hundred Fifty Thousand Dollars ($250,000) of
one-time, non-recurring cash transaction expenses actually incurred in
connection with the Syndicated Acquisition and/or the Mercury Acquisition; and
(vi) for the trailing six month period ending December 31, 2013, up to One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) of one-time,
non-recurring cash transaction expenses actually incurred in connection with the
Syndicated Acquisition and/or the Mercury Acquisition; minus (c) the following,
to the extent included in the calculation of Net Income: (i) interest income;
(ii) income tax credits (to the extent not netted from income tax expense); and
(iii) all extraordinary gains and all other non-cash items of income for such
period.

“Existing Subordinated Creditor” is defined in Section 7.9.

“Fourth Loan Modification Agreement” is that certain Joinder and Fourth Loan
Modification Agreement, by and between Borrower and Bank, dated as of the Fourth
Loan Modification Effective Date.

“Fourth Loan Modification Effective Date” is September 26, 2013.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

 

6



--------------------------------------------------------------------------------

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Fourth Loan Modification
Effective Date.

“Liquidity Ratio” is defined in Section 6.9(a).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Mercury Acquisition” is the acquisition by Borrower of Mercury Energy, Inc.
through a reverse triangular merger with Real Goods Mercury, Inc., a Delaware
corporation and wholly owned subsidiary of Borrower.

“Net Cash” is the result of (i) Borrower’s unrestricted cash at Bank minus
(ii) all outstanding Obligations of Borrower owed to Bank.

“Syndicated” is defined in the preamble to the Fourth Loan Modification
Agreement.

“Syndicated Acquisition” is the acquisition by Syndicated of all or
substantially all of the assets of Syndicated Solar, Inc., a Delaware
corporation, and Syndicated Solar, Inc., a California corporation (“Seller”), as
described in a certain Asset Purchase Agreement dated as of August 9, 2013, by
an among Real goods, Syndicated and Seller.

 

  7 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

““Guaranty” is any present or future agreement pursuant to which any Guarantor
agrees to guaranty the Obligations of Borrower to Bank, including without
limitation, that certain Unconditional Guaranty dated the date hereof by Secured
Guarantor in favor of Bank.

“Loan Documents” are, collectively, this Agreement, the Guaranty, the Security
Agreement, the Perfection Certificate, the Subordination Agreement, any Bank
Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and any Guarantor and/or for the benefit of
Bank, all as amended, restated, or otherwise modified.

“Revolving Line Maturity Date” is September 30, 2013.

“Security Agreement” is that certain Security Agreement date the date hereof by
and between Secured Guarantor and Bank.

“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day in which Borrower has, for each consecutive day in the
immediately preceding sixty (60) day period, maintained Qualified Cash minus the
total outstanding Obligations of Borrower owed to Bank, as determined by Bank,
in its sole discretion, in an amount at all times greater than or equal to Two
Million Dollars ($2,000,000), as determined by Bank, in its sole discretion (the
“Streamline Balance”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Balance, as determined by
Bank, in its sole discretion. Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Balance each consecutive day for sixty
(60) consecutive days, as determined by Bank, in its sole discretion, prior to
entering into a subsequent Streamline Period.

“Subordination Agreement” the collective reference to (i) that certain
Subordination Agreement by Gaiam, Inc., (ii) that certain Subordination
Agreement by Riverside Renewable Energy Investments, LLC, each in favor of Bank,
and each dated on or about the date hereof; and (iii) each other subordination,
intercreditor or similar agreement entered into by Bank and any creditor of
Borrower.”

 

7



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

““Guaranty” is any present or future agreement pursuant to which any Guarantor
agrees to guaranty the Obligations of Borrower to Bank, including without
limitation, that certain Amended and Restated Unconditional Guaranty dated as of
the Fourth Loan Modification Effective Date, by Secured Guarantor in favor of
Bank.

“Loan Documents” are, collectively, this Agreement, the Guaranty, the Security
Agreement, the Perfection Certificate, the Subordination Agreement, the IP
Agreement, any Bank Services Agreement, any subordination agreement, any note,
or notes or guaranties executed by Borrower or any Guarantor, and any other
present or future agreement between Borrower and any Guarantor and/or for the
benefit of Bank, all as amended, restated, or otherwise modified.

“Revolving Line Maturity Date” is September 29, 2014.

“Security Agreement” is that certain Amended and Restated Security Agreement
dated as of the Fourth Loan Modification Effective Date, by and between Secured
Guarantor and Bank.

“Streamline Period” is, on and after the Fourth Loan Modification Effective
Date, provided no Default or Event of Default has occurred and is continuing,
the period (X) beginning on the first (1st) day in which Borrower has, for each
consecutive day in two (2) consecutive monthly periods, maintained a Liquidity
Ratio, as determined by Bank, in its sole discretion, in an amount at all times
greater than or equal to (i) from the Fourth Loan Modification Effective Date
through and including the earlier of (I) the occurrence of the Mercury
Acquisition and (II) January 31, 2014, 1.75:1.00; and (ii) thereafter, 2.00:1.00
(the “Streamline Threshold”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Threshold, as determined by
Bank, in its sole discretion. Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Threshold each consecutive day for two
(2) consecutive monthly periods, as determined by Bank, in its sole discretion,
prior to entering into a subsequent Streamline Period.

“Subordination Agreement” the collective reference to (i) that certain
Subordination Agreement by Gaiam Energy Tech, Inc., (ii) that certain Amended
and Restated Subordination Agreement by Riverside Renewable Energy Investments,
LLC, each in favor of Bank, and each dated on or about the Fourth Loan
Modification Effective Date; and (iii) each other subordination, intercreditor
or similar agreement entered into by Bank and any creditor of Borrower.”

 

  8 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

8. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A. Bank shall have received copies, certified by a duly authorized officer of
each Borrower (including, without limitation, New Borrower), to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower (including, without limitation, New Borrower) as in effect on the date
hereof, (ii) the resolutions of each Borrower (including, without limitation,
New Borrower) authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower
(including, without limitation, New Borrower);

 

  B. executed copies of the Joinder and Fourth Loan Modification Agreement, IP
Security Agreement (together with such Intellectual Property search results as
Bank shall require), Guaranty and Security Agreement;

 

8



--------------------------------------------------------------------------------

  C. a good standing certificate of each Borrower (including, without
limitation, New Borrower), certified by the Secretary of State of the state of
incorporation of each respective Borrower (including, without limitation, New
Borrower), together with a certificate of foreign qualification from the
Secretary of State (or comparable governmental entity) of each state in which
each Borrower (including, without limitation, New Borrower) is qualified to
transact business as a foreign entity, if any, in each case dated as of a date
no earlier than thirty (30) days prior to the date hereof;

 

  D. certified copies, dated as of a recent date, of financing statement and
other lien searches of each Borrower (including, without limitation, New
Borrower), as Bank may request and which shall be obtained by Bank, accompanied
by written evidence (including any UCC termination statements) that the Liens
revealed in any such searched either (i) will be terminated prior to or in
connection with the Loan Modification Agreement, or (ii) in the sole discretion
of Bank, will constitute Permitted Liens;

 

  E. a filed copy, which shall be filed by Bank, acknowledged by the appropriate
filing office in the State of Delaware, of a UCC Financing Statement, naming New
Borrower as “Debtor” and Bank as “Secured Party”;

 

  F. a completed Perfection Certificate executed by New Borrower, together with
the duly executed original signatures thereto;

 

  G. an executed copy of the Amended and Restated Subordination Agreement from
Riverside Renewable Energy Investments, LLC (total original principal amount of
Subordinated Debt equal to $4,150,000);

 

  H. updated evidence of insurance; and

 

  I. such other documents as Bank may reasonably request.

9. FEES. Borrower shall pay to Bank an extension fee equal to Sixty Five
Thousand Dollars ($65,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.

10. CONDITION SUBSEQUENT. On or before the date that is ten (10) Business Days
after the occurrence of the Mercury Acquisition, Borrower shall cause Real Goods
Mercury, Inc., a Delaware corporation (“Mercury”), to comply with Section 6.12
of the Loan Agreement. Until such time as Borrower has caused Mercury to comply
with Section 6.12 of the Loan Agreement to Bank’s satisfaction, in its
reasonable discretion (including, without limitation, the granting by Mercury to
Bank of a first-priority, perfected security interest to Bank in all assets of
Mercury, and the joinder to such Loan Documents by Bank as Bank shall require,
in its reasonable discretion), no accounts of Mercury will be included in any
Borrowing Base calculation.

11. FINAL PAYMENT FEE. In addition to the fees and expenses described above, on
or before September 30, 2013, Borrower shall pay to Bank a final payment fee
equal to Forty Thousand Dollars ($40,000) (the “Final Payment Fee”), which final
payment fee shall be fully earned and non-refundable when paid. Such Final
Payment Fee is in lieu of and replaces any other “final payment fee” described
in any prior loan modification agreement or in any other Loan Document.

12. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower
hereby certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Except as supplemented through the Fourth Loan Modification Effective Date and
with respect to the Perfection Certificate of New Borrower, dated as of the
Fourth Loan Modification Effective Date,

 

9



--------------------------------------------------------------------------------

Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate, dated as of
December 19, 2011, as supplemented through the Fourth Loan Modification
Effective Date, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in such Perfection Certificate
remains true and correct in all material respects as of the date hereof.

13. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

14. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

15. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

16. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modify the Existing Loan Documents pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

17. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

18. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

10



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER

 

      REAL GOODS ENERGY TECH, INC.     REAL GOODS TRADING CORPORATION By:  

/s/ Anthony M. Dipaolo

    By:  

/s/ Anthony M. Dipaolo

Name: Anthony M. Dipaolo     Name: Anthony M. Dipaolo Title: Chief Financial
Officer     Title: Chief Financial Officer ALTERIS RENEWABLES, INC.     REAL
GOODS SYNDICATED, INC. By:  

/s/ Anthony M. Dipaolo

    By:  

/s/ Anthony M. Dipaolo

Name: Anthony M. Dipaolo     Name: Anthony M. Dipaolo Title: Chief Financial
Officer     Title: Chief Financial Officer

BANK:

 

SILICON VALLEY BANK By:  

/s/ Elisa Sun

Name: Elisa Sun Title: Vice President

 

11



--------------------------------------------------------------------------------

Exhibit A to Fourth Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       Date:    FROM:   
REAL GOODS ENERGY TECH, INC. ET. AL.         

The undersigned authorized officer of REAL GOODS ENERGY TECH, INC., et al. (the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No     10-Q, 10-K and 8-K    Within 5 days after filing with SEC
   Yes    No     Annual Audited Financial Statements    FYE within 120 days   
A/R & A/P Agings    Monthly within 20 days    Yes    No     Transaction Reports
  

Weekly and with each request for a

Credit Extension (Monthly within 20 days during a Streamline Period)

   Yes    No     Projections   

Within 20 days of board approval

(no later than 60 days after FYE)

   Yes    No    

Deferred Revenue Report, Schedule of Assets with respect

to 3rd party construction and financing arrangements

(including performance bonds and bank statements

For non-SVB bank accounts)

   Monthly within 30 days    Yes    No     Electronic viewing access to Wells
Fargo Account   

From and after the Third Loan

Modification Effective Date

   Yes    No     The following Intellectual Property was registered after the
Effective Date (if no registrations, state “None”)

 

12



--------------------------------------------------------------------------------

Financial Covenants

   Required      Actual      Complies/
Streamline  

Maintain at all times (unless otherwise indicated), measured as indicated below:

        

Liquidity Ratio (monthly)

     *                 :1.00         Yes    No       

EBITDA (measured quarterly)**

     **       $                      Yes    No       

Streamline Period (Liquidity Ratio)

     1.75/2.00:1.00       $                      Yes    No       

 

* See Section 6.9(a) of the Loan and Security Agreement

** See Section 6.9(b) of the Loan and Security Agreement

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

REAL GOODS ENERGY TECH, INC., et al. By:  

  

Name:   Title:  

BANK USE ONLY Received by:  

  

  AUTHORIZED SIGNER Date:   Verified:  

  

  AUTHORIZED SIGNER Date:   Compliance Status:         Yes    No    

 

 

13



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                              

 

I. Liquidity Ratio (Section 6.9(a))

Required:(I) from the Fourth Loan Modification Effective Date through and
including the earlier of (x) the occurrence of the Mercury Acquisition and
(y) January 31, 2014, maintain (A) the sum of (i) Qualified Cash plus
(ii) Borrower’s Eligible Accounts divided by (B) the sum of (i) the total
outstanding Obligations of Borrower owed to Bank plus (ii) the total outstanding
Subordinated Debt of Borrower, expressed as a ratio, of at least 1.50:1.00; and
(II) thereafter, maintain (A) the sum of (i) Qualified Cash plus (ii) Borrower’s
Eligible Accounts divided by (B) the sum of (i) the total outstanding
Obligations of Borrower owed to Bank plus (ii) the total outstanding
Subordinated Debt of Borrower, expressed as a ratio, of at least 1.75:1.00.

Actual:

 

A.    Qualified Cash      $                B.    Eligible Accounts     
$                C.    Total Outstanding Obligations of Borrower owed to Bank   
  $                D.    Total outstanding Subordinated Debt      $            
   E.    Liquidity Ratio ( (i) the sum of line A plus line B divided by (ii) the
sum of line C plus line D, expressed as a ratio)              :1.00   

Is line E equal to or greater than [                    ]:1:00?

 

         No, not in compliance               Yes, in compliance

 

14



--------------------------------------------------------------------------------

II. EBITDA. (Section 6.9(b).

Required: Achieve EBITDA (loss no worse than), measured quarterly, on a trailing
six month basis (unless otherwise indicated below), of the following amounts for
as of each period ending as of the date indicated below:

 

Quarterly Period Ending (measured on a trailing six month basis,

unless otherwise indicated)

   Minimum EBITDA
(loss no worse than)  

September 30, 2013 (measured on a trailing three month basis)

   $ (1,500,000 ) 

December 31, 2013

   $ (1,000,000 ) 

March 31, 2014

   $ 1,000,000   

June 30, 2014

   $ 1,000,000   

September 30, 2014

   $ 3,000,000   

; provided, that nothing in the foregoing financial covenants shall be deemed to
be an extension of the Revolving Line Maturity Date.

Actual: All amounts measured as indicated above and determined on a consolidated
basis in accordance with GAAP:

 

A.    Net Income      $                B.    Plus the following, in each case to
the extent deducted from the calculation of Net Income      

1.      Interest Expense

     $                  

2.      income tax expense

     $                  

3.      depreciation expense and amortization expense

     $                  

4.      non-cash stock compensation expense

     $                  

5.      for the trailing three month period ending September 30, 2013, up to Two
Hundred Fifty Thousand Dollars ($250,000) of one-time, non-recurring cash
transaction expenses actually incurred in connection with the Syndicated
Acquisition and/or the Mercury Acquisition

     $                  

6.      for the trailing six month period ending December 31, 2013, up to One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) of one-time,
non-recurring cash transaction expenses actually incurred in connection with the
Syndicated Acquisition and/or the Mercury Acquisition

     $                  

7.      The sum of lines B.1 through B.6

     $               

 

15



--------------------------------------------------------------------------------

C.    Minus the following, to the extent included in the calculation of Net
Income      

1.      interest income

     $                  

2.      income tax credits (to the extent not netted from income tax expense)

     $                  

3.      all extraordinary gains and all other non-cash items of income for such
period

     $                  

4.      The Sum of lines C.1 through C.3

     $                D.    EBITDA (line A plus line B.7 minus line C.4)     
$               

Is line D equal to or greater than (loss no worse than $[                    ]?

 

         No, not in compliance                Yes, in compliance

 

16



--------------------------------------------------------------------------------

II. Streamline Period.

Required: On and after the Fourth Loan Modification Effective Date, provided no
Default or Event of Default has occurred and is continuing, the period
(X) beginning on the first (1st) day in which Borrower has, for each consecutive
day in the immediately preceding sixty (60) day period, maintained a Liquidity
Ratio, as determined by Bank, in its sole discretion, in an amount at all times
greater than or equal to (i) from the Fourth Loan Modification Effective Date
through and including the earlier of (I) the occurrence of the Mercury
Acquisition and (II) January 31, 2014, 1.75:1.00; and (ii) thereafter, 2.00:1.00
(the “Streamline Threshold”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Threshold, as determined by
Bank, in its sole discretion. Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Threshold each consecutive day for sixty
(60) consecutive days, as determined by Bank, in its sole discretion, prior to
entering into a subsequent Streamline Period.

Actual:

 

A.    Qualified Cash      $                B.    Eligible Accounts     
$                C.    Total Outstanding Obligations of Borrower owed to Bank   
  $                D.    Total outstanding Subordinated Debt      $            
   E.    Liquidity Ratio ( (i) the sum of line A plus line B divided by (ii) the
sum of line C plus line D, expressed as a ratio)              :1.00   

Is line E equal to or greater than                     :1.00?

 

         No, not in Streamline Period                Yes, in Streamline Period

 

17